                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

ALBERT ANTHONY CAMPBELL                             §

VS.                                                 §      CIVIL ACTION NO.         1:17-CV-5

MARK ALLEN BARBER, ET AL.                           §

                             ORDER ADOPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Albert Anthony Campbell, a prisoner previously confined at the Stiles Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against Mark Allen Barber, Joyce Morris,

Michelle Lastrapes, Karen Ruiz, and Andrew Dunlap.

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends granting defendants’ motion to dismiss for failure to state a claim

upon which relief may be granted.

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.

                                                 ORDER

           Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 32) is ADOPTED. Defendants’ motion to
dismiss (document no. 29) is GRANTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendation.


                   So ORDERED and SIGNED March 20, 2019.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge




                                             2
